In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Golar, J.), dated September 25, 2000, which denied their motion pursuant to CPLR 5015 (a) to vacate an order of the same court dated December 13, 1999, granting the defendants’ motion for summary judgment dismissing the complaint on the ground that the plaintiff Kathleen Sicari did not sustain a serious injury within the meaning of Insurance Law § 5102 (d), upon their default in opposing the motion.
Ordered that the order is affirmed, with costs.
To vacate a default, a plaintiff must establish both a reasonable excuse for the default and a meritorious cause of action (see, CPLR 5015 [a]; Epps v LaSalle Bus, 271 AD2d 400). In this case, the plaintiffs failed to demonstrate either. Accordingly, the court properly denied the plaintiffs’ motion. Santucci, J. P., S. Miller, Luciano, Feuerstein and Adams, JJ., concur.